Citation Nr: 0918929	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obsessive 
compulsive disorder, to include as secondary to PTSD. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1965 to April 1967.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, denied service 
connection for PTSD and obsessive compulsive disorder.  The 
Veteran indicated his disagreement with that decision, and a 
statement of the case (SOC) was issued in July 2005.  The 
Veteran perfected his appeal with the timely submission of 
his substantive appeal [VA Form 9] in August 2005. The RO in 
Cleveland, Ohio currently has original jurisdiction over the 
Veteran's claims.

In February 2008, the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) which continued the 
denial of the Veteran's claims was issued in November 2008 by 
the VA Appeals Management Center (AMC).  The case is once 
again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

One issue previously on appeal, entitlement to a compensable 
disability rating for service-connected left malleolus 
fracture residuals, was granted by the Board in the above 
mentioned February 2008 decision.  That issue has therefore 
been resolved and will be discussed no further herein. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues of entitlement to service connection for PTSD and 
obsessive compulsive disorder must be remanded for further 
procedural development.  

Following the November 2008 SSOC, the Veteran submitted 
additional evidence concerning his claimed mental 
disabilities in the form of a statement from E.A.P., Psy.D., 
several lay statements and excerpts from his service 
personnel records.  
This evidence was not previously associated with the 
Veteran's claims folder, it has not been considered by the 
RO, and no waiver of initial RO consideration was submitted.  
See 38 C.F.R. §§ 19.9, 20.1304 (2008).  

In April 2009, the Board sent the Veteran a letter notifying 
him that a waiver was not of record.  The Board requested 
that the Veteran specify whether he wished to have the 
additionally submitted evidence considered by the RO or 
whether he desired to have the Board proceed to a decision.  
The Veteran was further notified that a failure to respond 
would be interpreted as a request to have his case remanded 
for consideration by the RO.  In April 2009, the Veteran 
signed and returned the Board's letter without indicating his 
preference.  

Without a written waiver of initial consideration by the RO 
of the additional records, this case must be returned to the 
agency of original jurisdiction for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) [VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should review the record, to include 
all newly submitted evidence, and 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given appropriate opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


